McDONAUD, Chief Justice.
An election was held in the Carlton Independent School District whereby the District voted to raise the school tax, and to., issue bonds for school construction -and re-. pair. Plaintiffs, who are resident taxpaying voters of the Carlton Independent • School District, filed this suit contesting the results of the election. Contestees filed a number of special exceptions to plaintiffs’ petition, which were by the trial court sus-5 tained. Plaintiffs refused to amend their pleading, whereupon the trial court dis-, missed plaintiffs’ case. Plaintiffs appealed',' causing transcript to be filed in this court. No statement of facts has been filed. Plain-'5 tiffs have, filed no brief within the 30-day period prescribed by Rule 414, Texas Rules' of Civil Procedure, nor shown any causé-why such has not been filed.
•From the foregoing it is .our view that plaintiffs’ appeal should be dismissed for want of prosecution. .See..Rule 415 T.R. C.P. and cases there collated. Accordingly, plaintiffs’ appeal.is dismissed.